          Case 1:18-mj-00196-TCB Document 21 Filed 06/06/19 Page 1 of 1 PageID# 85


AO 470 (Rev.01/09) Order Scheduling a Detention Hearing



                                     United States District Cour'PTJDfor the                         !,
                                                                                                                  ,
                                                                                                                  I


                                                                                                                           iii
                                                          Eastern District of Virginia                i      JUN -6 2019

                  United States of America
                                V.                                             Case No. 1:18-mj-19
                                                                                                          t U 5. O'STniCT COUlV |
                      George Aref Nader

                            Defendant


                                        ORDER SCHEDULING A DETENTION HEARING



          A detention hearing in this case is scheduled as follows:

Place: United States District Court                                            Courtroom No.:
       401 Courthouse Square
         Alexandria, VA 22314                                                  Date and Time:



       IT IS ORDERED; Pending the hearing, the defendant is to be detained in the custody ofthe United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          06/06/2019                                                            a.LU2zx_j^/
                                                                                                 Ivan D. Davis
                                                                                         United States Magistrate Judge
